Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0299
             Lower Tribunal Nos. 18-28554 CC & 20-266 AP
                         ________________


                            Max Tafel Selman,
                                Appellant,

                                     vs.

              Progressive American Insurance Company,
                             Appellee.


       An Appeal from the County Court for Miami-Dade County, Elijah A.
Levitt, Judge.

     George A. David, P.A., and George A. David, for appellant.

      Kubicki Draper, P.A., and Valerie Dondero and Barbara E. Fox, for
appellee.


Before FERNANDEZ, C.J., and SCALES and GORDO, JJ.

     SCALES, J.
      Max Tafel Selman (“Insured”), the plaintiff below, appeals from a July

22, 2020 order granting Progressive American Insurance Company’s

(“Progressive”) post-judgment motion that Progressive labeled its “Motion to

Enforce Settlement and Compliance with the Court’s March 20, 2020 Order”

(“Progressive’s Motion”). The trial court entered the challenged order having

previously entered a March 20, 2020 final judgment that had reserved

jurisdiction to further enforce the terms of the parties’ settlement agreement.

We reverse because, by adjudicating Progressive’s Motion and entering the

challenged order, the trial court exceeded the limited continuing jurisdiction

the trial court had reserved in its final judgment.

      I.    BACKGROUND FACTS AND PROCEDURAL HISTORY

       In November 2018, Insured was involved in an automobile accident

that totaled his vehicle that was insured by Progressive. While Progressive

agreed that the loss was covered under its policy and that there was a total

loss, the parties disagreed as to the value of the loss.

      On December 21, 2018, Insured filed this first party insurance action

against Progressive in the Miami-Dade County county court, seeking policy

benefits for the covered loss. A year later, at a subsequent court-ordered

appraisal, the parties reached a settlement agreement wherein the parties

agreed only that the actual cash value of Insured’s vehicle was $10,834



                                       2
“[b]efore, [t]ax, title, deductible or any statutory or contractual fees” and that

“[t]his claim is hereby settled and closed.” These terms are reflected in a one-

page agreement, dated December 18, 2019, executed by the parties’

respective counsel.

      On January 21, 2020, Insured filed in the county court action a motion

to enforce the parties’ December 18, 2019 settlement agreement.

Progressive did not file a response. On March 11, 2020, the trial court held

a hearing on Insured’s motion, but the record contains no hearing transcript.

On March 20, 2020, the trial court entered its final judgment that granted

Insured’s motion to enforce the parties’ settlement agreement. Therein, the

trial court ordered only that Progressive pay Insured the agreed $10,834

settlement amount plus $181.65 in statutory interest. The final paragraph of

the final judgment states:

             The Court further finds that the judicial labor in this matter
      is complete for which this Court issues this Final Judgment
      closing the case. [Progressive] shall pay [Insured] in accordance
      with the settlement agreement and this order. The Court reserves
      jurisdiction to determine entitlement to, and amount of, attorney
      fees and costs in this matter and to enforce the terms of this
      Order and the settlement agreement.

      Following the trial court’s entry of the final judgment, Progressive

neither filed a Florida Rule of Civil Procedure 1.530 motion for rehearing of

the final judgment nor sought to appeal the final judgment. Instead,



                                        3
Progressive complied with the final judgment and, pursuant to the final

judgment, issued payment to Insured.

        Forty-one days after the final judgment was rendered and twenty days

after making payment to Insured pursuant to the final judgment, Progressive

filed Progressive’s Motion. In Progressive’s Motion, Progressive informed

the trial court, for the first time, that on February 25, 2020 – two weeks prior

to the hearing on Insured’s motion to enforce the parties’ settlement

agreement and about a month prior to the entry of the final judgment –

Progressive had paid $10,031.17 to the lienholder of Insured’s vehicle. 1

Progressive’s Motion argued, that, in light of Progressive’s February 25,

2020 payment to Insured’s lienholder, Progressive’s payment to Insured

pursuant to the final judgment resulted in a windfall for Insured, and the trial

court should order Insured to repay Progressive.

        Following a hearing on Progressive’s Motion, on July 22, 2020, the trial

court entered the challenged order requiring Insured to repay $10,031.17 of

the $10,834 amount that Progressive had paid to Insured pursuant to the

final judgment. After the lower court denied Insured’s motion for rehearing,

Insured timely appealed the challenged order.

        II.   STANDARD OF REVIEW


1
    The $10,031.17 figure satisfied the lien on Insured’s vehicle.

                                        4
      “A settlement agreement is contractual in nature and therefore

interpreted and governed by contract law. We therefore review de novo the

trial court’s order interpreting the Settlement Agreement.” Platinum Luxury

Auctions, LLC v. Concierge Auctions, LLC, 227 So. 3d 685, 688 (Fla. 3d

DCA 2017) (citation omitted). The extent to which a trial court has reserved

jurisdiction in a final judgment is also a pure question of law that we review

de novo. See Cent. Mortg. Co. v. Callahan, 155 So. 3d 373, 375 n.2 (Fla. 3d

DCA 2014).

      III.   ANALYSIS

      While Insured makes several arguments on appeal, we address the

dispositive argument of whether the trial court, in its final judgment, retained

the jurisdiction to adjudicate Progressive’s Motion and grant the relief

contained in the challenged order. “When a trial court approves a settlement

agreement and retains jurisdiction to enforce its terms, the trial court has the

jurisdiction to enforce the terms of the settlement agreement.” Platinum

Luxury Auctions, LLC, 227 So. 3d at 688. “[T]he extent of the court’s

continuing jurisdiction to enforce the terms of the settlement agreement is

circumscribed by the terms of that agreement.” Id. (quoting Paulucci v. Gen.

Dynamics Corp., 842 So. 2d 797, 803 (Fla. 2003)). Where the trial court

grants relief beyond the terms of the settlement agreement, the court



                                       5
exceeds the jurisdiction the court reserved for itself. Id.; see also Ross v.

Wells Fargo Bank, 114 So. 3d 256, 257 (Fla. 3d DCA 2013) (concluding that

a trial court acts without authority by awarding post-judgment relief not

contemplated by the final judgment).

      Without question, by entering the challenged order, the trial court was

trying to accomplish equity. Nonetheless, despite such good intentions,

given the facts of this case, we are compelled to conclude that the trial court

exceeded its jurisdiction by awarding post-judgment relief that was beyond

the terms of the parties’ settlement agreement and not contemplated by the

final judgment. Nothing in the settlement agreement addressed, nor did

anything in the final judgment contemplate, Progressive’s unliteral payment

to the lienholder, much less Insured reimbursing Progressive for this

payment.

      Indeed, the settlement agreement did not include any mention of a

payment to a lienholder, and the final judgment could not have contemplated

a requirement for Insured to repay Progressive for such payment because

the trial court was not informed that Progressive had made its lienholder

payment until forty-one days after the final judgment was rendered. Hence,

irrespective of how it may have been captioned, Progressive’s Motion did not

seek an adjudication related to the enforcement of the parties’ settlement



                                       6
agreement or any provision of the final judgment. Simply put, Progressive’s

Motion sought to vacate the final judgment and, by the time Progressive’s

Motion was filed, the trial court had lost jurisdiction to revisit its final

judgment. See Herskowitz v. Herskowitz, 513 So. 2d 1318, 1319 (Fla. 3d

DCA 1987) (“[O]nce a judgment becomes final – as where (a) a final

judgment has been entered, and (b) a motion for rehearing under 1.530 has

been denied or no such motion is filed and the [time] for filing same has

expired – the trial court loses jurisdiction to rehear the judgment on the

merits.”). The limited jurisdiction reserved in the final judgment did not

include adjudicating, and granting relief upon, the issue raised in

Progressive’s Motion.

      To interpret the final judgment’s reservation of jurisdiction provision

otherwise would not only be contrary to the terms of the parties’ settlement

agreement and the language of the final judgment, but it would undermine

both the finality of judgments and the purpose for including such reservation

of jurisdiction provisions in judgments. 2 Accordingly, we find that the trial


2
   To the extent Progressive claims that the parties’ written settlement
agreement did not constitute the full agreement in light of events that
transpired subsequent to its execution by the parties’ respective counsel,
Progressive should have timely moved for rehearing of the final judgment in
the lower court and, if necessary, appealed from the final judgment.
Progressive did neither.


                                      7
court’s July 22, 2020 order requiring Insured to repay Progressive exceeded

the jurisdiction the trial court reserved for itself in the final judgment. We,

therefore, reverse the challenged order and remand for further proceedings

consistent with this opinion. 3

      Reversed and remanded.




3
  Expressing no opinion on the merits of any such motion or claim, we note
that our decision is without prejudice to Progressive timely filing a Florida
Rule of Civil Procedure 1.540 motion below or pursuing a separate
recoupment action against Insured.

                                      8